Case 9:19-cr-80030-WPD Document 424 Entered on FLSD Docket 02/23/2021 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF FLORIDA
        CASE NO. 19-80030-CR-DIMITROULEAS/MATTHEWMAN

  UNITED STATES OF AMERICA

  vs.

  PHILLIP BRAUN, AARON SINGERMAN,
  ANTHONY VENTRELLA, JAMES BOCCUZZI,
  DAVID WINSAUER, BLACKSTONE LABS, LLC,
  and VENTECH LABS,
       Defendants.
  __________________________________/
        DEFENDANTS’ JOINT NOTICE OF CORRECTED EXPERT
        DISCOVERY DISCLOSURE OF DR. DANIEL BUFFINGTON

        Defendants     Phillip   Braun,       Aaron   Singerman,    Anthony

  Ventrella, James Boccuzzi, David Winsauer, Blackstone Labs, LLC,

  and Ventech Labs jointly tendered their Corrected Expert Discovery

  Disclosure of Dr. Daniel Buffington to counsel for the United States.

  Dr. Daniel E. Buffington, Pharm.D.

        The Corrected Expert Summary of Dr. Daniel E. Buffington,

  Pharm.D. is provided to the government, with Exhibits A, B, and C

  attached.

                                             Respectfully submitted,




                                    Page 1 of 3
Case 9:19-cr-80030-WPD Document 424 Entered on FLSD Docket 02/23/2021 Page 2 of 3




  S/ Benedict P. Kuehne                      S/ Richard Lubin
  BENEDICT P. KUEHNE                         RICHARD LUBIN
  Florida Bar No. 233293                     AMY MORSE
  JOHAN DOS SANTOS                           707 N. Flagler Drive
  Florida Bar No. 1025373                    West Palm Beach, FL 33401
  KUEHNE DAVIS LAW, P.A.                     rich@lubinlaw.com
  100 S.E. 2nd Street, Suite 3105            debi@lubinlaw.com
  Miami, FL 33131-2154                       amy@morselegal.com
  Tel: 305.789.5989
  ben.kuehne@kuehnelaw.com                   S/ Nancy Vorpe Quinlan
  mdavis@kuehnelaw.com                       NANCY VORPE QUINLAN
  efiling@kuehnelaw.com                      515 North Flagler Drive, Suite 701
                                             West Palm Beach, FL 33401
                                             nquinlan@palmbeachdefense.com
  /s/ Robert J. Buonauro
  ROBERT J. BUONAURO, BCS, LLC
                                             S/ J. Stephen Salter
  435 Canal Street, Suite 208
                                             J. STEPHEN SALTER
  New Smyrna Beach, FL 32168
                                             8975 Pompano Way
  (407) 841-1940
                                             Gulf Shores, AL 36542-8123
  Robert@buonauro.com
                                             umstakwit@aol.com
  Florida Bar No. 150756
                                             S/ Robert L. Shearin
                                             ROBERT L. SHEARIN
                                             1700 South Federal Hwy, Suite 501
                                             Boca Raton, FL 33432
                                             RLshearin1@yahoo.com

                        CERTIFICATE OF SERVICE

        I certify on February 23, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify

  the foregoing document is being served this day on all counsel of

  record either via transmission of Notices of Electronic Filing


                                    Page 2 of 3
Case 9:19-cr-80030-WPD Document 424 Entered on FLSD Docket 02/23/2021 Page 3 of 3




  generated by CM/ECF or in another authorized manner for those

  counsel or parties not authorized to receive electronically Notices of

  Electronic Filing.

                                             By: S/ Benedict P. Kuehne
                                                 BENEDICT P. KUEHNE




                                    Page 3 of 3
